Title: To George Washington from Thomas Jefferson, 28 August 1790
From: Jefferson, Thomas
To: Washington, George



[New York] Aug. 28. 1790.

Opinion on the Questions stated in the President’s note of August 27. 1790.
I am so deeply impressed with the magnitude of the dangers which will attend our government if Louisiana & the Floridas be added to the British empire, that in my opinion we ought to make ourselves parties in the general war expected to take place, should this be the only means of preventing the calamity.
But I think we should defer this step as long as possible; because war is full of chances which may relieve us from the necessity of interfering; and if necessary, still the later we interfere the better we shall be prepared.
It is often indeed more easy to prevent the capture of a place, than to retake it. should it be so, in the case in question, the

difference between the two operations of preventing, & retaking, will not be so costly, as two, three or four years more of war.
So that I am for preserving neutrality as long, and entering into the war as late, as possible.
If this be the best course, it decides, in a good degree, what should be our conduct, if the British ask leave to march troops thro’ our territory, or march them without leave.
It is well enough agreed, in the Law of Nations, that for a Neutral power to give or refuse permission to the troops of either belligerent party to pass through their territory, is no breach of neutrality, provided the same refusal or permission be extended to the other party.
If we give leave of passage then to the British troops, Spain will have no just cause of complaint against us, provided we extend the same leave to her when demanded.
If we refuse (as indeed we have a right to do) and the troops should pass notwithstanding, of which there can be little doubt, we shall stand committed. for either we must enter immediately into the war, or pocket an acknowledged insult in the face of the world: and one insult pocketed soon produces another.
There is indeed a middle course, which I should be inclined to prefer. that is, to avoid giving any answer. they will proceed notwithstanding. but to do this under our silence, will admit of palliation, and produce apologies, from military necessity; & will leave us free to pass it over without dishonor, or to make it a handle of quarrel hereafter, if we should have use for it as such. But if we are obliged to give an answer, I think the occasion not such as should induce us to hazard that answer which might commit us to the war at so early a stage of it; & therefore that the passage should be permitted.
If they should pass without having asked leave, I should be for expressing our dissatisfaction to the British court, and keeping alive an altercation on the subject, till events should decide whether it is most expedient to accept their apologies, or profit of the aggression as a cause of war.

Th: Jefferson

